Name: Commission Regulation (EEC) No 3025/86 of 1 October 1986 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  executive power and public service;  plant product;  economic policy
 Date Published: nan

 2. 10 . 86 Official Journal of the European Communities No L 281 / 15 COMMISSION REGULATION (EEC) No 3025/86 of 1 October 1986 amending Regulation (EEC) No 3540/85 laying down detailed rules for the appli ­ cation of the special measures for peas, field beans and sweet lupins Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Whereas Article 6 (6) of Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 2462/86 (4) provides that for the 1985/86 marketing year certificates of purchase may be issued at the minimum price for lupins of varieties other than those listed in Annex V to the said Regulation ; whereas, in the absence of varieties listed in the Annex V in question , this measure should be extended for the 1986/87 marketing year ; Whereas Article 21 of Regulation (EEC) No 3540/85 defines the processing of peas, field beans and sweet lupins by an approved body ; whereas, to clarify this defi ­ nition, the premises on which the processing operations are to be carried out should be specified ; whereas, to take account of these various premises, adjustments must be made to the control arrangements laid down in Articles 22 and 23 of the said Regulation ; Whereas, as from 1 August 1986, Regulation (EEC) No 2462/86 introduced a new Annex I to Regulation (EEC) No 3540/85 enabling the weight of the products to be calculated on the basis of the standard quality ; whereas, for the sake of fairness, it should be possible to apply the same method of calculating the weight at the level of the first purchaser and the level of the user for products having been the subject of a contract between producer and first purchaser before 1 August 1986 ; Whereas the second paragraph of Article 32 of Regulation (EEC) No 3540/85 extends the provisions in force before 1 January 1986 in the matter of identification for products entering into the undertaking and used during the first quarter of 1986 ; whereas, to avoid discrimination between certain users having fixed the aid in advance, this extension should also be applied to products which entered the undertaking during the first quarter of 1986 and were used at a later date ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3540/85 is hereby amended as follows : 1 . In the second subparagraph of Article 6 (6), the words 'for the 1985/86 marketing year' are replaced by the words 'for the 1985/86 and 1986/87 marketing years'. 2 . Article 21 is replaced by the following : 'Article 21 For the purposes of Article 7 of Regulation (EEC) No 2036/82, processing by an approved body shall mean any operation taking place within the precincts of that body which modifies the nature of the product to be used for feeding livestock :  by milling or any other similar process, or  by treatment for marking purposes, using one the methods set out in Annex III . However, the agency responsible for controls may, at the request of the approved body, authorize processing operations within the precincts of an undertaking which has been specified beforehand and which offers sufficient guarantees for the purposes of checks on the products undergoing such operations. Furthermore, the agency responsible for controls may authorize processing operations on the premises of the producer where such processing operations take place immediately after weighing and sampling, using mobile equipment which has been inspected and approved beforehand.' 3 . The first two indents of Article 22 (2) are replaced by the following : '  the quantities of unprocessed products entering the approved body for processing, together with their moisture and impurity contents, distingui ­ shing, where appropriate, quantities processed on the producers' premises,  any movements of products within the precincts of the approved body and, where appropirate, between the approved body and the undertaking where they are processed within the meaning of Article 21 .' (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2 OJ No L 151 , 10 . 6 . 1985, p. 7. (3) OJ No L 342, 19 . 12. 1985, p . 1 . &lt; OJ No L 211 , 1 . 8 . 1986, p . 4. No L 281 / 16 Official Journal of the European Communities 2. 10 . 86 1986 as well as to those for which a certificate of purchase at the minimum price was issued before 1 August 1986'. 7 . The following is added to the third paragraph of Article 32 : 'as well as in the case of quantities that entered the undertaking within the said period and correspond to those which are available on certificates of advance fixing of aid the validity of which expires during the first quarter of 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The first, sixth and seventh points of Article 1 shall apply with effect from 1 July 1986, 1 August 1986 and 1 January 1986 respectively. 4. The following subparagraph is added to Article 23 ( 1 ) : 'For the purposes of verification, the approved body shall inform the relevant agency at least two days in advance of the dates and places of deliveries and processing of products .' 5 . Article 23 (4) is replaced by the following : '4. Except in cases of force majeure and except in the cases referred to in the second and third subparagraphs of Article 21 , products may not leave the approved body unless they have been processed.' 6 . The following indent is inserted after the third indent of the second paragraph of Article 32 : '  the provisions of of Annex I to that Regulation shall remain applicable to peas, field beans and sweet lupins for which it can be shown to the satisfaction of the Member State that they have been the subject of a contract between producer and first purchaser concluded before 1 August This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 October 1986 . For thÃ © Commission Frans ANDRIESSEN Vice-President